NUMBER 13-14-00427-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

MIGUEL ANGEL ORTIZ JR.,                                                        Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.


                                      ORDER
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       This cause is before the Court on the State’s unopposed motion to direct the trial

court clerk to submit the original of State’s Exhibit No. 10a, a videotape of a 911 call

admitted into evidence at trial in Cause No. CR-3085-13-H, to this Court.

       The Court, having fully examined and considered appellant’s motion to direct the

trial court clerk to forward an original exhibit, is of the opinion that the motion should be
granted. Appellant’s motion is hereby GRANTED. The clerk of the trial court is hereby

ORDERED to forward the original of State’s Exhibit No. 10a admitted at trial in Cause No.

CR-3085-13-H to this Court within fifteen days from the date of this order.

                                                PER CURIAM



Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
14th day of April, 2015.




                                            2